Citation Nr: 1638610	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-44 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date earlier than January 30, 2013, for the grant of a 70 percent evaluation for an acquired psychiatric disorder, to include anxiety and depression (psychiatric disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1998 to August 2003 and February 2006 to April 2007.  She also had additional reserve duty service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas and a March 2013 rating decision from the Appeals Management Center in Washington, D.C.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in May 2016.  A transcript of that hearing has been associated with the claims file.
 
The Board also notes that, in addition to the paper claims file, there are files in Virtual VA and the Veterans Benefits Management System (VBMS).  VBMS contains additional medical records and correspondence and Virtual VA contains additional VA medical records.    
  

FINDING OF FACT

With regard to the Veteran's acquired psychiatric disability, it was factually ascertainable that an increase in disability occurred prior to the assigned effective date of January 30, 2013.



CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for an effective date of April 23, 2007, for the grant of a 70 percent evaluation for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 5101, 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.151, 3.155, 3.159, 3.400, 4.130, Diagnostic Code 9400 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In this case, the Veteran is challenging the effective date assigned for the grant of an increased evaluation.  The courts have held, and VA's General Counsel has agreed, that, where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file. The Veteran has not identified any available, outstanding records that are relevant to the claim decided herein.  The Veteran was also afforded VA examinations in May 2008, August 2010 and January 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examinations in this case were adequate, as they were predicated on a review of the Veteran's medical history as well as on an examination and addressed the rating criteria that are relevant to this case.  

Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

Moreover, as noted above, the Veteran was also afforded an opportunity to present testimony at a hearing before the Board in May 2016.  During the hearing, the undersigned Veterans Law Judge set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claim.  The Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation otherwise.

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.



Law and Analysis

The Veteran seeks an effective date earlier than January 30, 2013, for the assignment of a 70 percent evaluation for a service-connected acquired psychiatric disorder.

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  

The law provides an exception to this general rule governing claims "for increase."  38 U.S.C.A. § 5110(a), (b)(2).  If the evidence shows that the increase in disability occurred prior to the date of receipt of claim, the RO may assign the earliest date as of which it is ascertainable that the increase occurred as long as the claim for the increased disability rating was received within a year of the date that the increase occurred.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Gaston v. Shinseki, 605 F.3d 979, 982-84 (Fed. Cir. 2010).  See also Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. Derwinski, 3 Vet. App. 129, 134- 135 (1992); VAOPGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

Thus, three possible dates may be assigned depending on the facts of the case:

(1) If an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1));

(2) If an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or

(3) If an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).

See Gaston, 605 F.3d at 982-8; Harper, 10 Vet App at 126.  

In addition, the Court has indicated that the service-connected disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under section 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).  Therefore, determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred or was "ascertainable."  38 C.F.R. §§ 3.155, 3.400(o)(2) (2014); Hazan, 10 Vet. App. at 521.  

The effective dates for "staged ratings" are established using the principle set forth at 38 C.F.R. § 3.400(o)(2), that is, the earliest date that it is factually ascertainable that the criteria for each disability rating were met.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In determining when an increase is "factually ascertainable," look to all of the evidence including testimonial evidence and expert medical opinions as to when the increase took place.  VAOPGCPREC 12-98.  

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments implement the concept of an intent to file a claim for benefits, which operates similarly to the informal claim process, but requires that the submission establishing a claimant's effective date of benefits must be received in one of three specified formats.  The amendments also eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen under 38 C.F.R. § 3.157.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014) (now codified at 38 C.F.R. §§ 3.1(p), 3.151, 3.155).  The amendments apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply, as provided below.

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p). Any communication or action indicating an intent to apply for one or more benefits under laws administered by VA from a claimant may be considered an informal claim. Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of a report of examination or hospitalization by VA or uniformed services will be accepted as an informal claim for increased benefits or an informal claim to reopen.  38 C.F.R. § 3.157.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
 § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an effective date of April 23, 2007, is warranted for the grant of a 70 percent evaluation for an acquired psychiatric disorder.

The Board notes that the Veteran separated from service in April 2007.  She then filed a claim for anxiety two months later, in June 2007.  The RO issued a rating decision in June 2008 granting service connection for an acquired psychiatric disorder from April 23, 2007, the date following her discharge from service, and assigned a noncompensable rating.  The Veteran appealed this decision.  In November 2008, the Veteran was assigned a 30 percent evaluation, and again the Veteran appealed the evaluation of her disorder.  The appeal was continued and in October 2012, the Veteran's claim was remanded by the Board for further development.  Upon remand, the AOJ then increased the Veteran's disability evaluation to 70 percent, effective January 30, 2013; the date of her 2013 VA examination.  The Veteran then filed an appeal for an earlier effective date for the award of 70 percent.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

Under the criteria for the General Rating Formula for Rating Mental Disorders, a 50 percent disability evaluation is assigned for psychiatric disorders causing occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

The AOJ assigned a 70 percent disability evaluation, effective January 30, 2013, in a March 2013 rating decision, based upon the Veteran's symptoms of difficulty adapting to work and a worklike setting, difficulty adapting to stressful circumstances, suicidal ideation, disturbances in motivation and mood, panic attacks more than once per week, anxiety, chronic sleep impairment, depressed mood, mild memory loss, and the January 2013 VA examiner's assessment of the Veteran.

Review of the evidence of record, however, shows that the Veteran exhibited the above listed symptoms throughout the relevant time period.  At a May 2008 VA examination, the Veteran reported weekly panic attacks, sleep disturbance, and difficulty concentrating.  VA Medical Center records also reflect similar symptoms.  At an appointment in July 2008, the Veteran reported that she had been staying in bed for approximately one week and that her husband had urged her to seek treatment.  She stated that she did not want to kill herself, but did not care if she died.

VA medical records dated January 2010 show that the Veteran continued to experience daily panic symptoms, depressive symptoms, sadness and fatigue.  Review of her claims file shows that the Veteran was given excused absences from work due to her symptoms in July 2008, May 2010, June 2010 and again in July 2010.  Medical records from June 2010, also show that the Veteran got into an argument with her husband and shot a gun at the floor in response.  She was reportedly jailed overnight.

At an August 2010 VA examination, the examiner noted that the Veteran was experiencing daily panic attacks, lasting approximately 10 minutes.  She had recently taken 90 days of leave as a result of such attacks and the stress associated with her job.  The examiner also noted interpersonal problems and reported that the Veteran may not handle stress well and may have difficulty functioning in the work place when stressed.

Overall, the Board finds that the evidence of record shows that the Veteran has experienced severe symptoms of her acquired psychiatric disorder, to include near-continuous panic or depression which affects her ability to function effectively, impaired impulse control, and difficulty adapting to stressful circumstances.  Such symptoms more closely align with a 70 percent evaluation and were present throughout the relevant time period, not just at the January 2013 VA examination.  Thus, in considering the evidence of record under the laws and regulations as set forth above, the Board concludes that April 23, 2007, is the proper date for the assignment of a 70 percent for these disabilities.

The earliest claim of record for entitlement to service connection for an acquired psychiatric disorder was received by the RO in June 2007.  However, the evidence shows that the Veteran initially filed for service connection for the disorder within one year of separation from service.  The RO then assigned a date of April 23, 2007, the day following separation from service, for the Veteran's acquired psychiatric disorder.  In this case, the evidence of record shows that the Veteran's symptoms remained the same throughout the relevant time period.  As there was no significant fluctuation of symptoms, the Board finds that an increase in disability did not occur after the June 2007 claim was filed.  Instead, resolving all doubt in favor of the Veteran, her symptoms remained the same since her separation from service.  Thus, the increase in disability preceded the claim by a year or less.  As such, the Board finds that the evidence shows that it is factually ascertainable that the Veteran's acquired psychiatric disorder was shown to rise to the level of 70 percent disabling, since April 23, 2007.  Resolving reasonable doubt in favor of the Veteran, the Board concludes that the evidence supports an effective date of April 23, 2007, for the increased 70 percent evaluation for the Veteran's acquired psychiatric disorder under the exception to the general rule for effective dates outlined above.
 

ORDER

An effective date of April 23, 2007, for the grant of a 70 percent evaluation for an acquired psychiatric disorder, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


